BLANCHARD, J.
This case had been set peremptorily for trial at the instance of the plaintiff, and when it was reached the plaintiff was not ready to proceed. The court thereupon dismissed it, and a judgment for the costs was rendered against the plaintiff. Later the court granted an order directing the defendant to show cause why the default should not be opened, and plaintiff allowed to proceed. When the motion came on to be heard, the court asked the attorney for the plaintiff when he would be able to try the case, and, as he was unable to answer, the court denied the motion.
The order denying the motion to open the default was proper, under the circumstances of the case, and the appeal from the order is dismissed, and the judgment affirmed, with costs. All concur.